Exhibit 10.2
 
EXECUTION VERSION
 
AMENDMENT NO. 2 TO CREDIT AGREEMENT


This AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Agreement”) dated as of June 26,
2014 is entered into by and among INTERSECTIONS INC., a Delaware corporation
(the “Borrower”), BANK OF AMERICA, N.A., in its capacity as administrative agent
for the Lenders (as defined in the Credit Agreement described below) (in such
capacity, the “Administrative Agent”), each of the Lenders signatory hereto and
each of the Guarantors (as defined in the Credit Agreement described below)
signatory hereto.  Each capitalized term used and not otherwise defined in this
Agreement has the definition specified in the Credit Agreement described below.
 
WHEREAS, the Borrower, the Administrative Agent and the Lenders have entered
into that certain Amended and Restated Credit Agreement dated as of November 15,
2012 (as amended by that certain Amendment to Credit Agreement and Waiver dated
May 9, 2014, as herein amended and as otherwise amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), pursuant to
which the Lenders have made available to the Borrower a revolving credit
facility with a swing line sublimit and a letter of credit sublimit;
 
WHEREAS, each of the Guarantors has entered into the Guaranty pursuant to which
it has guaranteed the payment and performance of the obligations of the Borrower
under the Credit Agreement and the other Loan Documents;
 
WHEREAS, the Borrower requests that the Administrative Agent and each of the
Lenders amend the Credit Agreement on the terms and conditions contained in this
Agreement;
 
WHEREAS, the Administrative Agent and each of the Lenders are willing to amend
the Credit Agreement on the terms and conditions contained in this Agreement;
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:
 
1.           Amendment to Credit Agreement.  Subject to the terms and conditions
set forth herein and in reliance upon the representations and warranties of the
Borrower set forth herein, the Credit Agreement is hereby amended as follows:
 
(a)             Section 1.02 of the Credit Agreement is hereby amended by
inserting the following definition in appropriate alphabetical order:
 
“Year-to-Date Consolidated EBITDA” means, for the period commencing on the first
day of the fiscal year in which such determination is made and ending on the
date of determination, an amount equal to Consolidated Net Income for such
period plus (a) the following to the extent deducted in calculating such
Consolidated Net Income:  (i) Consolidated Interest Charges, (ii) income tax
expense (net of credits), (iii) depreciation and amortization expense, (iv)
non-cash charges for the impairment of goodwill, (v) non-cash stock compensation
expenses, and (vi) other non-recurring expenses reducing such Consolidated Net
Income which do not represent a cash item in such period or any future period
(in each case of or by the Borrower and its Subsidiaries for such period) and
minus (b) all extraordinary non-cash items increasing Consolidated Net Income
for such period.
 
(b)             Section 1.02 of the Credit Agreement is hereby amended by
deleting the definitions of “Consolidated Fixed Charges” and “Maturity Date” and
inserting the following in lieu thereof:
 
“Consolidated Fixed Charges” means, for any Measurement Period, the sum of (a)
Consolidated Interest Charges paid in cash during such Measurement Period, (b)
the aggregate principal amount of all regularly scheduled principal payments,
but excluding any such payments in respect of Loans or Letters of Credit
hereunder and (c) deferred purchase price obligations (including any earn-out
payments or similar obligations due and payable) paid in cash during such
Measurement Period.
 
“Maturity Date” means March 31, 2015.
 
(c)             Clause (i) of Section 2.01 of the Credit Agreement is hereby
amended to read as follows:
 
“(i) the Total Outstandings shall not exceed the Aggregate Commitments.”
 
(d)             Clause (x) of Section 2.03(a)(i) of the Credit Agreement is
hereby amended to read as follows:
 
“(x) the Total Outstandings shall not exceed the Aggregate Commitments.”
 
(e)           Clause (i) of Section 2.04(a) of the Credit Agreement is hereby
amended to read as follows:
 
“(i) the Total Outstandings shall not exceed the Aggregate Commitments.”
 
(f)             Section 7.03(i) of the Credit Agreement is hereby deleted in its
entirety.
 
(g)             Clauses (c), (d) and (f) of Section 7.06 of the Credit Agreement
are hereby amended to read as follows:
 
(c)           [Reserved];
 
(d)           [Reserved];
 
(f)           [Reserved].
 
(h)             Section 7.11(a) of the Credit Agreement is hereby amended to
read as follows:
 
(a)           Consolidated Leverage Ratio.  Permit the Consolidated Leverage
Ratio at any time to be greater than 2.00 to 1.00.
 
(i)             Section 7.11 of the Credit Agreement is hereby amended by adding
the following subsection (c) to the end thereto:
 
(c)           Year-to-Date Consolidated EBITDA.  Permit the Year-to-Date
Consolidated EBITDA to be less than (i) $1,750,000 for the period ending June
30, 2014, (ii) $2,250,000 for the period ending September 30, 2014 and (iii)
$7,000,000 for the period ending December 31, 2014.
 
(j)             Schedule 2.01 to the Credit Agreement is hereby deleted in its
entirety and replaced with Schedule 2.01 attached hereto.
 
2.           Conditions Precedent.  This Agreement and the amendments provided
herein shall become effective upon the execution hereof by the Borrower, the
Guarantors, the Administrative Agent and the Required Lenders.
 
3.           Consent of the Guarantors.  Each Guarantor hereby consents,
acknowledges and agrees to the amendments set forth herein and hereby confirms
and ratifies in all respects the Loan Documents to which such Person is a party
(including without limitation the continuation of such Person’s payment and
performance obligations and the effectiveness and priority of any Liens granted
thereunder, in each case upon and after the effectiveness of this Agreement and
the amendments contemplated hereby) and the enforceability of such Loan
Documents against such Person in accordance with its terms.
 
4.           Representations and Warranties.  In order to induce the
Administrative Agent and the Lenders to enter into this Agreement, the Borrower
represents and warrants to the Administrative Agent and such Lenders as follows:
 
(a)             The representations and warranties made by it in Article V of
the Credit Agreement, and by each Loan Party in each of the Loan Documents to
which such Loan Party is a party, are true and correct in all material respects
on and as of the date hereof, except to the extent that such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties are true and correct in all material respects as
of such earlier date;
 
(b)             Since the date of the most recent financial reports of the
Company and its Subsidiaries delivered pursuant to Section 6.01 of the Credit
Agreement, no act, event, condition or circumstance has occurred or arisen
which, singly or in the aggregate with one or more other acts, events,
occurrences or conditions (whenever occurring or arising), has or could
reasonably be expected to have a Material Adverse Effect;
 
(c)             This Agreement has been duly authorized, executed and delivered
by the Borrower and the Guarantors party hereto and constitutes a legal, valid
and binding obligation of such Person, except as may be limited by general
principles of equity or by the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally
and general principles of equity; and
 
(d)             No Default or Event of Default has occurred and is continuing
under the Credit Agreement or any other Loan Document.
 
5.           Entire Agreement.  This Agreement, together with the Loan Documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter.  No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty.  Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to the other in
relation to the subject matter hereof or thereof.  None of the terms or
conditions of this Agreement may be changed, modified, waived or canceled orally
or otherwise, except in writing and in accordance with Section 10.01 of the
Credit Agreement.
 
6.           Full Force and Effect of Agreement.  Except as hereby specifically
amended, modified or supplemented, the Credit Agreement and all other Loan
Documents are hereby confirmed and ratified in all respects and shall be and
remain in full force and effect according to their respective terms.
 
7.           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which shall together constitute one
and the same instrument.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy, facsimile or other electronic transmission
(including .pdf) shall be effective as delivery of a manually executed
counterpart of this Agreement.
 
8.           Governing Law.  This Agreement shall in all respects be governed
by, and construed in accordance with, the laws of the State of New York and
shall be further subject to the provisions of Section 10.13 of the Credit
Agreement.
 
9.           Enforceability.  Should any one or more of the provisions of this
Agreement be determined to be illegal or unenforceable as to one or more of the
parties hereto, all other provisions nevertheless shall remain effective and
binding on the parties hereto.
 
10.           References.  All references in any of the Loan Documents to the
“Credit Agreement” shall mean the Credit Agreement, as amended hereby and as
from time to time hereafter further amended, modified, supplemented, restated or
amended and restated (except as set forth in Section 2 herein).
 
11.           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the Borrower, each Guarantor, the Administrative Agent,
each Lender and their respective successors and assignees to the extent such
assignees are permitted assignees as provided in Section 10.06 of the Credit
Agreement.
 
[Signature pages follow.]

 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to Credit
Agreement to be executed as of the date first above written.
 
 

 
BORROWER:
     
INTERSECTIONS INC.
     
By:                                                                                                             
 
Name:                                                                                                                                                                                   
 
Title:                                                                                                                                                                                    
   

 


Signature Page to Amendment No. 2 to Credit Agreement
Intersections Inc.


 
 

--------------------------------------------------------------------------------

 




 
GUARANTORS:
     
CAPTIRA ANALYTICAL, LLC
          
By:                                                                                                             
 
Name:                                                                                                        
 
Title:                                                                                                     
    
         
CREDITCOMM SERVICES LLC
     
By:                                                                            
                                
 
Name:                                                                      
                                 
 
Title:                                                                       
                                  
         
INTERSECTIONS ARIZONA HOLDINGS INC.
     
By:                                                                                                             
 
Name:                                                                                                        
 
Title:                               
                                                                          
         
INTERSECTIONS BUSINESS INTELLIGENCE SERVICES LLC
     
By:                                  
                                                                          
 
Name:                                                                                                        
 
Title:                                                
                                                         
         
INTERSECTIONS BUSINESS SERVICES LLC
 
By:                                                                           
                                 
 
Name:                                                             
                                              
 
Title:                                                                   
                                      
         
INTERSECTIONS HEALTH SERVICES, INC.
 
By:                                
                                                                            
 
Name:        
                                                                                                  
 
Title:                                                                                                                                                      



 
Signature Page to Amendment No. 2 to Credit Agreement
Intersections Inc.


 
 

--------------------------------------------------------------------------------

 




 
INTERSECTIONS INSURANCE SERVICES INC.
 
By:                                
                                                                            
 
Name:        
                                                                                                  
 
Title:                                                                                                              
         
INTERSECTIONS BUSINESS SERVICES LLC
 
By:                                
                                                                            
 
Name:        
                                                                                                  
 
Title:                                                                               
         
INTERSECTIONS MARKETING SERVICES INC.
 
By:                                
                                                                            
 
Name:        
                                                                                                  
 
Title:                                                                                                              
         
NET ENFORCERS, INC.
 
By:                                
                                                                            
 
Name:        
                                                                                                  
 
Title:                                                                               
         
INTERSECTIONS HOLDINGS INC.
 
By:                                
                                                                            
 
Name:        
                                                                                                  
 
Title:                                                                               
         
I4C INNOVATIONS INC.
 
By:                                
                                                                            
 
Name:        
                                                                                                  
 
Title:                                                                                                              
         
INTERSECTIONS ENTERPRISES INC.
 
By:                                
                                                                            
 
Name:        
                                                                                                  
 
Title:                                                                                                          



 
Signature Page to Amendment No. 2 to Credit Agreement
Intersections Inc.
 
 
 
 

--------------------------------------------------------------------------------

 




 
ADMINISTRATIVE AGENT:
     
BANK OF AMERICA, N.A., as
 
Administrative Agent
     
By:                                
                                                                            
 
Name:        
                                                                                                  
 
Title:                                                                                                             



 
 
Signature Page to Amendment No. 2 to Credit Agreement
Intersections Inc.



 
 

--------------------------------------------------------------------------------

 




 
LENDERS:
     
BANK OF AMERICA, N.A., as a Lender, L/C
 
Issuer and Swingline Lender
     
By:                                                                                                             
 
Name:                                                                                                                                            
 
Title:                                                                                                          



 
Signature Page to Amendment No. 2 to Credit Agreement
Intersections Inc.

 
 
 

--------------------------------------------------------------------------------

 
 
 
SCHEDULE 2.01


COMMITMENTS AND APPLICABLE PERCENTAGES




Lender
Commitment
Applicable Percentage
Bank of America, N.A.
$7,500,000
100.000000000%
 
$7,500,000
100.000000000%

 
 
 
 
 
 
Schedule 2.01 to Amendment No. 2 to Credit Agreement
Intersections Inc.